Name: Council Regulation (EEC) No 2008/82 of 19 July 1982 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/2 Official Journal of the European Communities 24. 7 . 82 COUNCIL REGULATION (EEC) No 2008/82 of 19 July 1982 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 343/79 is hereby amended as follows : 1 . Article 4a ( 1 ) shall be replaced by the following : ' 1 . For the 1980/81 , 1981 /82 and 1982/83 wine ­ growing years and notwithstanding Articles 2 and 4, distillers who, pursuant to Articles 40 or 41 of Regulation (EEC) No 337/79, have carried out distillation of wine obtained from grapes produced in the Member State where distillation took place may deliver to the competent intervention agency the entire product obtained from distillation provided that such product has an alcoholic strength of 86 % vol or more.' 2. Article 6 (3) shall be replaced by the following : '3 . Paragraphs 1 and 2 shall apply to delivery contracts concluded during the 1979/80 , 1980/81 , 1981 /82 and 1982/83 marketing years .' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 11 (3), 12a (4), 13 (3), 40 (4) and 41 (3) thereof, Having regard to the proposal from the Commission, Whereas Articles 4a and 4b of Regulation (EEC) No 343/79 (3), as last amended by Regulation (EEC) No 2008/81 (4), make particular provision for the distilla ­ tion operations referred to in Articles 40 and 41 of Regulation (EEC) No 337/79 ; whereas, pending a complete revision of the general rules governing distil ­ lation operations, these provisions were applicable only to the 1980/81 and 1981 /82 wine-growing years ; whereas, since work on preparation of new general rules for distillation has not yet been completed, it would seem desirable to extend application of Articles 4a and 4b of Regulation (EEC) No 343/79 to the 1982/83 wine-growing year ; Whereas, for the same reasons, the provisions on the margins referred to in Article 6 ( 1 ) and (2) of Regula ­ tion (EEC) No 343/79 should continue to apply during the 1982/83 wine-growing year, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Council The President B. WESTH (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 359 , 15 . 12 . 1981 , p . 1 (') OJ No L 54, 5 . 3 . 1979 , p . 64 . (4) OJ No L 195, 18 . 7 . 1981 , p . 3 .